Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156281 & (69)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant/Cross-Appellee,
  v                                                                 SC: 156281
                                                                    COA: 331962
                                                                    Jackson CC: 14-005198-FJ
  RILEY ANDREW SPITLER,
           Defendant-Appellee/Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 20, 2017
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for plenary consideration of the
  admissibility of each proffered statement under MRE 803(3). See People v Fisher, 449
Mich. 441 (1995); People v White, 401 Mich. 482 (1977). Although the Court of Appeals
  reviewed the admissibility of each proffered statement under MRE 803(1), 803(2) and
  803(24), it neglected to consider MRE 803(3), which was the basis argued by the
  prosecuting attorney in the Court of Appeals for the admission of the testimony of all
  three witnesses. The application for leave to appeal as cross-appellant is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
         s0117
                                                                               Clerk